Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan (US 9837414).

Regarding claim 15. Balakrishnan discloses A method, comprising:
forming a fin structure 12 (col 7, lines 11-12) on a substrate 10 (Fig 2A;
forming a superlattice structure 35 on the fin structure (Fig 2B);
forming first and second source/drain (S/D) openings (Fig 4: the area between 40; from the center fin, left side is first and right side is second) within the superlattice structure and the fin structure (Fig 4);
selectively forming a sacrificial epitaxial layer 50 within the first S/D opening (Fig 5);
forming first and second etch stop layers 52 within the first and second S/D openings, respectively (Fig 7);
forming first and second S/D regions 54 on the first and second etch stop layers, respectively (Fig 9);
forming a gate structure 44/46/48 between the first and second S/D regions (Fig 9); and
replacing the sacrificial epitaxial layer with a third contact structure 82A (Fig 14).

Regarding claim 18. Balakrishnan discloses The method of claim 15, wherein the forming the first and second etch stop layers comprises epitaxially growing the first etch stop layer on the sacrificial epitaxial layer and epitaxially growing the second etch stop layer on an exposed surface of the fin structure within the second S/D opening (Fig 7, col 10, line 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US 9837414) in view of Wei (US 20220139911).

Regarding claim 16. Balakrishnan discloses The method of claim 15, wherein the forming the first and second S/D openings comprises:
forming the first S/D opening to extend a first distance into the fin structure (Fig 4); and forming the second S/D opening to extend a second distance into the fin structure (Fig 4).
But Balakrishnan does not disclose wherein the first distance is greater than the second distance.
However, Fig 3D of Wei discloses the first distance (367-1) is greater than the second distance (367-2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Balakrishnan’s device structure have the Wei’s method of forming the different depth of opening structures for the purpose of providing enhanced device integration.   

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the third contact structure comprises a metal silicide layer, a silicide nitride layer disposed on the metal silicide layer, and a conductive layer disposed on the silicide nitride layer; and an etch stop layer disposed on a second surface of the second S/D region”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second contact structure comprises a work function metal (WFM) silicide layer, a WFM silicide nitride layer disposed on the WFM silicide nitride layer, and a via disposed on the WFM silicide nitride layer; and an etch stop layer disposed on a back surface of the second S/D region”.

Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “epitaxially growing first and second semiconductor layers on exposed surfaces of the fin structure within the first and second S/D openings, respectively; and removing the second semiconductor layer”.

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “thinning down the substrate to expose a back surface of the sacrificial epitaxial layer; removing the fin structure to expose sidewalls of the sacrificial epitaxial layer; forming a barrier layer surrounding the sidewalls of the sacrificial epitaxial layer; and etching the sacrificial epitaxial layer to form a contact opening”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “etching the sacrificial epitaxial layer and the first etch stop layer to form a contact opening on a back surface of the first S/D region; forming a silicide layer on the back surface of the first S/D region; forming a silicide nitride layer on the silicide layer; and forming a conductive layer on the silicide nitride layer”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826